

Exhibit 10.67
 
Separation Agreement and General Release of Claims
 
Severance Benefit


In return for the execution of this Separation Agreement and General Release, I,
David L. Weinberg (referred to below as “I”, “me”, “my” or the “Employee”) will
receive a separation payment to which I am not otherwise entitled that is equal
to my annual base salary in effect on the date hereof. My separation payment,
less applicable deductions, will be paid out in twenty-four (24) equal payments
over twelve months, beginning January 15, 2007. In further return for my
execution of this Separation Agreement and General Release, my stock option
grants numbered 440, 522, 523, 630, 761, 824, 919, 907, and 920 that are vested
on December 31, 2006, will remain exercisable until their original dates of
expiration and I will have the full term from the time of the grant in order to
exercise all vested awards (subject to termination based on the applicable plan
provisions other than those related to termination of employment).


This Separation Agreement and Release of Claims will be effective on the later
date of the signatures below.


In consideration of the receipt of the Severance Benefit described above, I
agree as follows:


1.
Company Obligations



Other than as set forth in the attached letter, the Company shall have no other
financial obligations to me under any compensation or benefit plan, program or
policy and my participation in the Company compensation and benefit plans,
programs and policies shall cease as of December 31, 2006, except that: (1) I
shall have such right to continue group health plan coverage as is provided
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) or a
comparable state law; and (2) this Separation Agreement and General Release is
not intended to cover any claim for benefits to which I am entitled, if any,
under the Company’s 401(k) Plan.
 
2.
Cooperation



From time to time the Company finds it necessary or advisable to contact former
employees to discuss matters about which they might have knowledge that are
relevant to ongoing matters of the Company or otherwise related to their
employment period. Accordingly, I agree that I will cooperate in all reasonable
respects and generally make myself available to speak with Company employees and
counsel, give testimony, and provide assistance in connection with any matter
that relates to my employment period, including litigation, arbitration
proceedings, government hearings or investigations involving the Company, or any
other matter, provided that with regard to matters not involving litigation or
potential litigation, this provision shall not apply after one (1) year from the
date hereof. The Company will, to the extent feasible, use reasonable business
efforts to limit itself to telephonic and email inquiries of a total of four (4)
or fewer hours per week during the initial three months of this agreement and
otherwise provide me with reasonable notice in the event my assistance is
required. In connection with any cooperation where the Company requires me to be
available in person, the Company will reimburse me for my reasonable travel,
meal and lodging expenses. My entitlement to reimbursement of expenses pursuant
to this paragraph 16 shall in no way affect other rights I may have to be
indemnified and/or advanced expenses, provided that in no event shall there be
any duplication of indemnification and/or expense reimbursement. I will not be
entitled to any other compensation for cooperation, except as otherwise provided
under my Indemnification Agreement with the Company dated April 8, 2004.


 
 

--------------------------------------------------------------------------------

 
3.
Release of Claims




 
A.
In exchange for the consideration described above, I agree to release and
forever discharge the Company, its subsidiaries and affiliates and their parent
organizations, predecessors, successors, officers, directors, employees, agents,
attorneys, associates, and employee benefit plans from all claims, demands or
causes of action arising out of facts or occurrences prior to the date of this
Agreement, whether known or unknown to me, between the Company and me.




 
B.
I agree that this release of claims is intended to be broadly construed so as to
resolve any pending and potential disputes between the Company and me that I
have up to the date of this Release, whether or not such disputes are known or
unknown to me, including, but not limited to, claims based on express or implied
contract; any action arising in tort, including, but not limited to, libel,
slander, defamation, intentional infliction of emotional distress, or
negligence; any and all claims for wrongful discharge; and any and all claims
based on the Age Discrimination in Employment Act (42 U.S.C. § 621), Title VII
of the Civil Rights act of 1964 as amended (42 U.S.C. § 2000e), the Equal Pay
Act of 1963 (29 U.S.C. § 206(d)), the Civil Rights Acts of 1866 and 1871 (42
U.S.C. § 1981), the Worker Adjustment and Retraining Notification Act (29 U.S.C.
§ 1651), the Employee Retirement Income Security Act (29 U.S.C. § 1001), the
Family and Medical Leave Act (29 U.S.C. §2601), the Americans with Disabilities
Act (42 U.S.C. § 12,101), the Occupational Safety and Health Act (29 U.S.C. §
651), or any other federal, state or local statute prohibiting discrimination on
the basis of age, race, creed, color, religion, national origin, sex,
disability, marital status or any other protected classification which I have,
or at any time had, including but not limited to all claims for attorneys fees..




 
C.
If I breach or challenge the enforceability of this Agreement, I acknowledge
that I will reimburse the Company for any monetary consideration previously
received by me under this Agreement and agree to pay reasonable attorneys’ fees
and costs incurred by the Company in collection and enforcement of this
Agreement; provided that this paragraph shall have no application to me with
respect to a claim asserting that my separation was due to unlawful age
discrimination in violation of the Age Discrimination in Employment Act.



 
 

--------------------------------------------------------------------------------

 
 
4.
Non-Admission of Liability



This General Release shall not in any way be construed as an admission by the
Company that it has acted wrongfully with respect to me or any other person, or
that I have any rights whatsoever against the Company, and the Company
specifically denies any liability to or wrongful acts against me or any other
person, on the part of itself, its employees and its agents.


5.
Additional Understandings



A. I acknowledge and agree as follows:



 
(1)
The payments and other benefits provided to me under this Agreement exceed the
nature and scope of that to which I would otherwise have been entitled to
receive from the Company and constitute adequate consideration for my promises
herein;




 
(2)
I agree that on or before my last work day with the Company, I will return to
the Company all notes, reports, plans, keys, security cards and/or
identification cards, charge cards, customer and investor lists, computer or
other files, passwords, product information and other documents and property
which were created, developed, generated or received by me during my employment
or which are the property of the Company, whether or not such items are
confidential to the Company.




 
(3)
I acknowledge that, before signing this Release, I was given a period of at
least twenty-one (21) calendar days to consider this Release and I waive any
right I might have to additional time beyond this twenty-one (21) day
consideration period within which to consider this Release;




 
(4)
I have read and understand this Agreement in its entirety, including the waiver
of rights under the Age Discrimination in Employment Act;




 
(5)
I have been advised by the Company to consult with an attorney before signing
this Agreement and this paragraph constitutes such advice in writing;




 
(6)
For a period of seven (7) days following my execution of this Agreement, I may
revoke this Agreement by notifying Rosemary Bergamo, Columbia Laboratories,
Inc., 354 Eisenhower Parkway, Livingston, NJ, and it shall not become effective
or enforceable until the 7-day revocation period has expired;




 
(7)
I enter into this Agreement knowingly and voluntarily, without duress or
reservation of any kind, and after having given the matter full and careful
consideration.



 
 

--------------------------------------------------------------------------------

 

 
B.
Nothing in this Agreement shall be construed to prohibit me from filing any
charge or complaint with the Equal Employment Opportunity Commission (EEOC) or
participating in any investigation or proceeding conducted by the EEOC, nor
shall any provision of this Agreement adversely affect my right to engage in
such conduct. Notwithstanding the foregoing, I intend that the Company shall
have the right, to the full extent permitted by law, to enforce this Agreement
and to pursue any and all legal or equitable remedies against me in the event I
violate this Agreement.



6.
No Representations



I represent and acknowledge that in executing this document, I do not rely and
have not relied upon any representation or agreement not set forth in this
Separation Agreement and General Release with regard to its subject matter,
basis or effect.


7.
Severability



The provisions of this Separation Agreement and General Release are severable,
and if any part is found to be unenforceable, the other paragraphs shall remain
fully valid and enforceable.


8.
Governing Law



This Separation Agreement and General Release will be construed under the law of
the State of New Jersey and, where applicable, under federal law.


PLEASE READ CAREFULLY. THIS SEPARATION AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.
 


/S/ David L. Weinberg
12/11/06
Signature: David L. Weinberg
(Date)





Columbia Laboratories, Inc.




/S/ Robert S. Mills
12/12/06
Signature: Robert S. Mills
(Date)



 